Citation Nr: 1139619	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-00 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 10 percent for chronic right elbow strain.  

4.  Entitlement to an initial disability rating in excess of 10 percent for right knee osteoarthritis.

5.  Entitlement to an initial disability rating in excess o 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial compensable disability rating for bilateral plantar fasciitis with mild pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to July 1992 and from November 2004 to February 2006.  

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petereburg, Florida, which, inter alia, denied service connection for bilateral hearing loss and tinnitus, granted service connection for chronic right elbow strain at a 10 percent disability rating, granted service connection for right knee patellofemoral pain syndrome at a noncompensable disability rating, granted service connection for PTSD at a 10 percent disability rating, and granted service connection for bilateral plantar fasciitis with mild pes planus at a noncompensable disability rating.  The claims folder was subsequently returned to the RO in Montgomery, Alabama.

In a November 2009 rating decision, the RO increased the disability rating for PTSD to 30 percent and the disability rating for the right knee disability to 10 percent.  Inasmuch as higher evaluations are potentially available and as the ratings were already in appellate status, the Board will consider entitlement to higher initial ratings for the PTSD and right knee disabilities for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

On his January 2008 VA Form 9, the Veteran had requested a hearing before a Veterans Law Judge to be held at the RO (Travel Board hearing).  However, he later withdrew this request in a February 2009 statement.

The issues of entitlement to higher initial disability ratings for chronic right elbow strain, right knee osteoarthritis, PTSD, and bilateral plantar fasciitis are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service records reveal that the Veteran was awarded the Combat Action Badge; thus, he is presumed to have engaged in combat during his period of active service in Iraq.    
 
2.  There is no medical evidence of a current diagnosis of bilateral hearing loss.

3.  There is competent and credible evidence that the Veteran's tinnitus is the result of military noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in January 2006.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

However, there was no VCAA letter pursuant to Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In this regard, in Pelegrini II, the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in January 2006 and adjudicating the claim in a rating decision dated in August 2006, the RO readjudicated the claim in a November 2007 SOC.  In short, the content error here does not affect the essential fairness of adjudication of this case, and is not prejudicial.  Therefore, the presumption of prejudice is rebutted.  For these reasons, no further development is required regarding the duty to notify.  In any event, the appellant has never alleged how any content error prevented him from meaningfully participating in the adjudication of her claim.  As such, the appellant has not established prejudicial error in the content of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA treatment records.  Private treatment records also have been associated with the claims file.  Further, the Veteran and his representative have submitted statements in connection with his claims.  He also has been provided VA examinations in support of his claims.  There is no indication that any additional evidence has not been obtained.  Therefore, the Board is satisfied that all relevant evidence identified by the Veteran has been obtained, and that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay or other evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. 
§ 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Service connection by way of the combat presumption may be rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including other organic diseases of the nervous system, such as sensorineural hearing loss).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

A.  Bilateral Hearing Loss

The Veteran contends that he currently has bilateral hearing loss that was incurred during service as a result of exposure to noise.  In this regard, the Veteran's DD Form 214 indicates that he was awarded the Combat Action Badge and his SPRs indicate that he served in Operation Iraqi Freedom.    

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, post-service VA treatment records have failed to show any hearing loss within VA standards.  While the Veteran complained of hearing loss during a VA treatment session in July 2006, he reported that he did not have hearing loss at an October 2006 VA audiology consult.  Subsequent VA treatment records dated in July 2007, January 2008, February 2008, July 2008, and November 2008 are also negative for any hearing loss.  Furthermore, a February 2009 VA audiology consult failed to find any hearing loss within VA standards.  38 C.F.R. § 3.385.

In this regard, although the Veteran is competent to state that he suffers from hearing difficulties, there must be competent medical evidence where the determinative issue involves medical causation or a medical diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, absent evidence of a current disability, service connection cannot be granted for bilateral hearing loss.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.     

The Board emphasizes that, while the Veteran is competent to state that he suffers from hearing loss, he is not competent to render an opinion as to the medical etiology of any current symptoms he experiences, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Tinnitus

In this case, the Veteran contends that he currently has tinnitus that was incurred during service.  In this regard, the Veteran's DD Form 214 indicates that he was awarded the Combat Action Badge and his SPRs indicate that he served in Operation Iraqi Freedom.    

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, VA treatment records dated in July 2006, soon after discharge from service, show complaints of ringing in both ears since service.  An October 2006 VA audiology consult also noted reports of intermittent bilateral tinnitus.  A January 2009 VA treatment record indicated that the Veteran has tinnitus.  Furthermore, a February 2009 VA audiology consult also documented reports of intermittent bilateral tinnitus.

In this regard, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, as noted, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In this case, the Board finds the Veteran's reports of ringing in the ears to be credible.  While he did not report these symptoms during service, he began to report them shortly after discharge from service.  Moreover, he has not exaggerated his symptoms, and he has not attempted to stretch the truth in an effort to bolster his claim.  He also has consistently described the same military noise exposure at VA treatment sessions.  

In this regard, the Veteran is competent to report symptoms that he has experienced since service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, such contention is consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. 
§ 1154(a).  Therefore, the Board finds that there is competent and credible evidence of the Veteran's symptomatology of ringing in the ears since service.
  
Additionally, tinnitus is a disease that, by its very nature, is based on purely subjective complaints (the Veteran's perception that he has ringing in his ears).  Thus, the Board may accept the Veteran's lay statements as evidence that he has tinnitus and has experienced ringing in his ears since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).    

In this case, it is presumed that the Veteran was exposed to acoustic trauma while in the service, as evidenced by his award of the Combat Action Badge.  Moreover, the Veteran has credibly stated that he has experienced a ringing in his ears since service, and that it has persisted since that time.  In this respect, as explained above, tinnitus is, by nature, based on purely subjective complaints; therefore, this is a matter that the Veteran is competent to report and the Board thus concludes that satisfactory lay evidence has been presented to establish continuity of symptomatology from the Veteran's time in service.

Additionally, VA treatment records document reports of tinnitus and indicate that the Veteran has tinnitus.  Accordingly, the criteria for service connection for tinnitus have been met, and the Veteran's claim is granted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

Before addressing the merits of the issues of increased ratings for chronic right elbow strain, right knee osteoarthritis, PTSD, and bilateral plantar fasciitis with mild pes planus, the Board finds that additional development of the evidence is required.

In this case, a review of the claims file reveals no medical treatment records concerning the disabilities on appeal since November 2009.  VA treatment records dated from 2009 note complaints of, and treatment for, the right elbow, right knee, PTSD, and plantar fasciitis and pes planus.  Thus, it is possible that the Veteran has received additional treatment for these disabilities since then, and any such records, if they still exist, would be relevant to the Veteran's claim for increased ratings.  

As such, VA's duty to assist includes obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Because any record of additional treatment would be relevant to the Veteran's claim, the RO should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

Additionally, updated VA examinations are needed to determine the current nature, severity, and condition of the Veteran's right elbow, right knee, PTSD, and bilateral plantar fasciitis with mild pes planus.  In this regard, the Veteran's last VA examinations were in March 2009, well over two years ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).  The Board finds that a more recent examination would provide more accurate and current information on the condition of the Veteran's disabilities.  

Furthermore, if an examination finds that the Veteran has both instability and arthritis in the right knee, he may be entitled to separate disability ratings under Diagnostic Codes 5257 and 5003.  VAOPGCPREC 23-97 (July 1, 1997).  VA General Counsel also held that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for a disability of the same knee.  VAOPGCPREC 9- 2004 (Sept. 17, 2004).  An appropriate examination of the Veteran's right knee would determine whether the Veteran is entitled to be rated under the aforementioned Diagnostic Codes.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the appropriate VA medical center any additional relevant treatment records pertaining to the service-connected right elbow, right knee, PTSD, and feet dated since November 2009.    

If there are private treatment records, request that the Veteran furnish signed authorizations for the release to the VA of these private medical records in connection with each non-VA source he identifies.  Copies of the medical records not already in the claims folder from all sources should be requested.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.  Further, if requests for any private treatment records are unsuccessful, VA should inform the Veteran of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R § 3.159 (2011). 
 
2.  Schedule the Veteran for a VA orthopedic examination, by an appropriate specialist, to assess the current severity of his service-connected chronic right elbow strain.  The claims folder should be made available to the examiner for review for the examination, particularly a copy of this remand and any pertinent treatment and history. 

The examination should include any diagnostic testing or evaluation deemed necessary.  The examination must include range of motion findings of the right elbow.  The examiner is asked to identify and describe any current symptomatology, including any arthritis found and any functional loss associated with the right elbow disability due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, pain on pressure or manipulation, and muscle spasm. 

The examiner should specify any additional limitation of motion due to any of these factors, including during prolonged, repetitive use of the right elbow, or when, for example, the Veteran's symptoms are most problematic ("flare-ups").  If there is no objective evidence of these symptoms, the examiner should so state. 

Finally, the examiner should indicate the effect the Veteran's right elbow disorder has on his ability to obtain and maintain gainful employment. 

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for a higher initial rating. 

3.  Schedule the Veteran for a VA orthopedic examination, by an appropriate specialist, to assess the current severity of his right knee osteoarthritis.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history,  including, in particular, the records of his recent treatment.  The examiner must indicate whether such review was accomplished. 

The examination should include any diagnostic testing or studies deemed necessary, to include X-rays.  Based on a comprehensive review of the claims folder, as well as a current physical examination of the Veteran, the examiner should discuss all impairments associated with the right knee osteoarthritis, including the extent of arthritis; range of motion in the right knee (extension to flexion); and all other associated functional impairment, including pain/painful motion, more or less movement than normal, weakened movement, premature/excess fatigability, incoordination, swelling, and deformity or atrophy from disuse, etc.  

Further, if possible, the examiner should specify any additional range-of-motion loss due to any of the above factors, especially during prolonged, repetitive use of the right knee or when the Veteran's symptoms are most prevalent (e.g., during "flare-ups").  See 38 C.F.R. 
§§ 4.40, 4.45 and 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The examiner also should indicate whether the Veteran has instability in his right knee, and, if he does, the extent and severity of it (e.g., slight, moderate, or severe).

Finally, the examiner should indicate the effect the Veteran's right knee disorder has on his ability to obtain and maintain gainful employment. 

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for a higher rating.  

4.  Thereafter, schedule the Veteran for a VA examination, by an appropriate specialist, to assess the current severity of his bilateral plantar fasciitis with mild pes planus.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, the records of his recent treatment.  The examiner must indicate whether such review was accomplished. 

The examination should include any diagnostic testing or studies deemed necessary.  Based on a comprehensive review of the claims folder, as well as a current physical examination of the Veteran, the examiner should discuss all symptoms and impairments associated with the bilateral plantar fasciitis with mild pes planus, including whether it is mild, moderate, severe, or pronounced; whether the weight-bearing line is over or medial to the great toe; whether there is inward bowing of the tendo achillis, pain on manipulation and use of the feet and whether such pain is accentuated upon manipulation and use, marked deformity (pronation, abduction, etc.), swelling on use, characteristic callosities, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation that is not improved by orthopedic shoes or appliances; and any other associated functional impairment.  

Finally, the examiner should indicate the effect the Veteran's bilateral feet disorder has on his ability to obtain and maintain gainful employment. 

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for a higher rating.  

5.  Also schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  The claims folder should be made available to the examiner for review for the examination and the examination report should indicate whether such review was accomplished.  

All indicated tests and studies should be performed as deemed necessary by the examiner.  The examination report should include a complete discussion of the Veteran's subjective complaints, findings on mental status examination, and a multi-axial diagnosis with Global Assessment of Functioning (GAF) score.  

The examiner also should discuss the extent to which the service-connected PTSD affects the Veteran's ability to secure or maintain employment.  If the examiner cannot provide any requested information, the report should so state.

The Veteran is advised that failure to report for a scheduled VA examination without good cause may have adverse consequences for his claim.  

6.  Readjudicate the claims for entitlement to an initial disability rating in excess of 10 percent for chronic right elbow strain, entitlement to an initial disability rating in excess of 10 percent for right knee osteoarthritis, entitlement to an initial disability rating in excess o 30 percent for PTSD, and entitlement to an initial compensable disability rating for bilateral plantar fasciitis with mild pes planus in light of the physical examinations provided to the Veteran and any additional medical evidence received since the SSOC in November 2009.  If the claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


